Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
CLAIM INTERPRETATION

The presence of claim limitations that are preceded by the phrases “wherein” often raises a question as to the limiting effect of the claim limitations (see MPEP §2111.04).  The Examiner has interpreted the limitations following the phrase “wherein” as positively being claimed (i.e. the claim limitations are required and/or the claim limitations following the “wherein clause” limits the structure). 
Claim 20’s preamble “a housing” is followed by elements that would be considered as outside the boundaries of the element of the housing, for example, a rotor and end faces of the rotor.  It is noted that all claimed elements are given weight in a claim limitation, and therefore, elements that might not be part of the “housing” are considered as part of the claimed elements, where the rotor is considered as positively recited as part of the claimed elements. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by HANSEN (U.S. Patent 4,782,656).
Regarding claim 1, HANSEN discloses:  A rotary internal combustion engine (see Abstract) comprising: 
a rotor (53, 56); and
a housing (22, 27, 28, 29) circumscribing a rotor cavity (41) (see Figure 4, where (27) circumscribes the rotor cavity), the rotor received within the rotor cavity (see Figure 4), the housing having a peripheral wall (27) and a side housing assembly (28, 29) secured to the peripheral wall (see Figures 1-3), the side housing assembly having plates (28, 29) located at spaced apart ends of the peripheral wall (see Figures 1-3), the plates defining seal running surfaces in sealing engagement with opposed end faces of the rotor (see Figures 1-3), the plates made of silicon carbide (Column 5, lines 25-41 that discusses the plates being made of ceramic materials, which HANSEN earlier recited in the paragraph to include silicon carbide). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN in view of GEIGER (German Patent Publication DE 10 2016 012 262 A1, a machine translation was provided in the IDS, which is used in the rejection below).
Regarding claim 2, HANSEN discloses:  the plates/end walls secured at opposed ends of the peripheral wall (see Figures 1-3), however, HANSEN fails to disclose the side housing assembly includes two end walls with the plates located on inner sides of the end walls, where peripheries of the plates sandwiched between the end walls and the peripheral wall. 
Regarding claim 2, GEIGER teaches: the side housing assembly includes two end walls (3) with the plates (7) located on inner sides of the end walls (see Figure 1), where peripheries of the plates sandwiched between the end walls and the peripheral wall (1) (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the side housing assembly includes two end walls with the plates located on inner sides of the end walls, where peripheries of the plates sandwiched between the end walls and the peripheral wall in the rotary internal combustion engine of HANSEN, in order to provide a wear plate between the rotor and the end walls that improves sealing and reduces blow-by losses (see ¶0006 and ¶0011 of GEIGER).  Furthermore, having the plate and the end wall as separate elements also provides the advantage of being able to easily replace the plates if they become worn, as well as, GEIGER further includes cooling passages in the end walls (see Figure 1, ¶0001) where the plates are used to seal the cooling passages, where the cooling passages provides the advantages of cooling the internal combustion engine.
Regarding claims 3 and 13, HANSEN fails to disclose the end walls define recesses at the inner sides thereof, the plates received within the recesses.
Regarding claims 3 and 13, GEIGER teaches:  the end walls define recesses at the inner sides thereof (see Figure 1, which show recesses in the inner sides of (3)), the plates (7) received within the recesses (see Figure 1). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls define recesses at the inner sides thereof, the plates received within the recesses in the rotary internal combustion engine of HANSEN, in order to improve sealing between the rotary chamber (2), the peripheral wall (1), the plate (7), and the side walls (3) by creating interfaces that would require any working fluid from the rotor cavity that is leaked to go thru a tortuous path in order to leak into the side wall.
Regarding claims 4 and 14, GEIGER further teaches: the end walls (3) define abutment surfaces at the recesses and oriented toward the plates/silicon carbide plates (see Figure 1, which discloses the abutment surfaces), however, GEIGER fails to disclose the plates/silicon carbide plates spaced apart from the abutment surfaces. 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have disclose the plates/silicon carbide plates spaced apart from the abutment surfaces in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to allow the plate to easily sit into the recess and not buckle due to changes in temperature, where the plates/silicon carbide plates being spaces apart from the abutment allows for the plates/silicon carbide plates to grow due to the temperature changes during engine operation, as well as, the space makes the plates/silicon carbide plates easier to assemble due to not requiring perfect machining and tolerancing for the plates/silicon carbide plates to fit in the recess.
Regarding claim 6, HANSEN discloses the claimed invention, however, fails to disclose:  the side housing assembly defines pockets between the end walls and the plates, the pockets configured for circulating a liquid coolant. 
Regarding claim 6, GEIGER teaches:  the side housing assembly defines pockets between the end walls and the plates (see Figure 1, ¶0001, which shows that there are pockets in the end walls (3)), the pockets configured for circulating a liquid coolant (see Figure 1, ¶0001). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the side housing assembly defines pockets between the end walls and the plates, the pockets configured for circulating a liquid coolant in the rotary internal combustion engine of HANSEN, in order to provide cooling to the internal combustion engine in order to reduce stress on the components of the rotary engine.
Regarding claim 12, HANSEN discloses:  A rotary internal combustion engine (see Abstract) comprising: 
a rotor (53, 56); and
a housing (22, 27, 28, 29) circumscribing a rotor cavity (41) (see Figure 4, where (27) circumscribes the rotor cavity) receiving the rotor (see Figure 4), the housing having a peripheral wall (27), end walls (28, 29) secured to opposed ends of the peripheral walls (see Figures 1-3), and the end plates made of silicon carbide (Column 5, lines 25-41 that discusses the end walls are made of ceramic materials, which HANSEN earlier recited in the paragraph to include silicon carbide.  HANSEN does not disclose the end walls and the silicon carbide plates are two separate components) and facing the rotor cavity (see Figures 1-4, where the end plates that are made of the silicon carbide face the rotor cavity), the silicon carbide end plates defining seal running surfaces in sealing engagement with end faces of the rotor (see Figure 3, Column 5, lines 25-41 that discloses a coating (30, 31), as well as, the plates (28, 29) being made of silicon carbide.  In addition, HANSEN discloses that the end plates “maintain a fluid seal with the adjacent rotary structure”, where the adjacent rotary structure includes the rotor and the vanes (see Figures 3 and 4), and therefore, meets the limitation of defining seal running surfaces in sealing engagement with end faces of the rotor).
HANSEN fails to disclose that silicon carbide plates being separate from the end walls, and therefore, that the silicon carbide plates are also located on inner sides of the end walls and facing the rotor cavity.  HANSEN discloses the end walls and the silicon carbide plates are a single component, and that the silicon carbide in the end walls does face the rotor cavity (see Column 5, lines 25-41, that discloses the benefits of having the silicon carbide material facing the rotating components, which includes low coefficient of expansion, wear-resistant, and requires a minimum of lubrication to maintain a fluid seal with the adjacent rotary structure).
Regarding claim 12, GEIGER teaches: plates (7) located on the inner sides of the end walls (3) and facing the rotor cavity (2) (see Figure 1).  GEIGER also discloses using a wear coating (9) on the plates (7) (see claim 1), as well as, HANSEN discloses using silicon carbide facing the rotor cavity due to low coefficient of expansion, wear-resistant, and requires a minimum of lubrication to maintain a fluid seal with the adjacent rotary structure (see Column 5, lines 25-41 of HANSEN)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have silicon carbide plates located on inner sides of the end walls and facing the rotor cavity in the rotary internal combustion engine of HANSEN, in order to provide a wear plate between the rotor and the end walls that improves sealing and reduces blow-by losses (see ¶0006 and ¶0011 of GEIGER).  Furthermore, having the plate and the end wall as separate elements also provides the advantage of being able to easily replace the plates if they become worn, as well as, GEIGER further includes cooling passages in the end walls (see Figure 1, ¶0001), that provides the advantages of cooling the internal combustion engine.
Regarding claim 15, HANSEN fails to disclose the peripheries of the silicon carbide plates are sandwiched between the peripheral wall and the end walls.
Regarding claim 15, GEIGER further teaches:  the peripheries of the silicon carbide plates (7, 9) are sandwiched between the peripheral wall (1) and the end walls (3) (see Figure 1). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the peripheries of the silicon carbide plates are sandwiched between the peripheral wall and the end walls in the rotary internal combustion engine of HANSEN, in order to provide a wear plate between the rotor and the end walls that improves sealing and reduces blow-by losses (see ¶0006 and ¶0011 of GEIGER).  Furthermore, having the silicon carbide plates and the end wall as separate elements also provides the advantage of being able to easily replace the silicon carbide plates if they become worn, as well as, GEIGER further includes cooling passages in the end walls (see Figure 1, ¶0001), that provides the advantages of cooling the internal combustion engine.
Regarding claim 17, HANSEN fails to disclose:  pockets are located between the end walls and the silicon carbide plates, the pockets configured for circulating a liquid coolant. 
Regarding claim 17, GEIGER further teaches:  pockets are located between the end walls and the silicon carbide plates (see Figure 1, ¶0001, which shows that there are pockets in the end walls (3) and located between the end walls and the silicon carbide plates), the pockets configured for circulating a liquid coolant (see Figure 1, ¶0001). 
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have pockets are located between the end walls and the silicon carbide plates, the pockets configured for circulating a liquid coolant in the rotary internal combustion engine of HANSEN, in order to provide cooling to the internal combustion engine in order to reduce stress on the components of the rotary engine.
Regarding claim 20, HANSEN discloses:  A housing (22, 27, 28, 29) for a rotary internal combustion engine (see Abstract), the housing comprising: 
a peripheral wall (27); 
end walls (28, 29) secured to opposed ends of the peripheral wall (see Figures 1-3), the peripheral wall and the end walls circumscribing a rotor cavity (41) (see Figure 4, where (27) circumscribes the rotor cavity) for receiving a rotor (53, 56) therein; and
silicon carbide plates/end walls and facing the rotor cavity (HANSEN discloses that the end walls are made of silicon carbide plates and are a single component.  See Column 5, lines 25-41 that discusses the plates being made of ceramic materials, which HANSEN earlier recited in the paragraph to include silicon carbide.  The end walls/silicon carbide plates face the rotor cavity (see Figure 3)), the silicon carbide plates/end walls defining seal running surfaces in sealing engagement with end faces of the rotor (see Figure 3, Column 5, lines 25-41 that discloses a coating (30, 31), as well as, the plates (28, 29) being made of silicon carbide.  In addition, HANSEN discloses that the end plates “maintain a fluid seal with the adjacent rotary structure”, where the adjacent rotary structure includes the rotor and the vanes (see Figures 3 and 4), and therefore, meets the limitation of defining seal running surfaces in sealing engagement with end faces of the rotor).
However, HANSEN fails to disclose  that silicon carbide plates being separate from the end walls, and therefore, that the silicon carbide plates are also located on inner sides of the end walls and facing the rotor cavity.  HANSEN discloses the end walls and the silicon carbide plates are a single component, and that the silicon carbide in the end walls does face the rotor cavity (see Column 5, lines 25-41, that discloses the benefits of having the silicon carbide material facing the rotating components, which includes low coefficient of expansion, wear-resistant, and requires a minimum of lubrication to maintain a fluid seal with the adjacent rotary structure).
Regarding claim 20, GEIGER teaches: plates (7) located on the inner sides of the end walls (3) and facing the rotor cavity (2) (see Figure 1).  GEIGER also discloses using a wear coating (9) on the plates (7) (see claim 1), as well as, HANSEN discloses using silicon carbide facing the rotor cavity due to low coefficient of expansion, wear-resistant, and requires a minimum of lubrication to maintain a fluid seal with the adjacent rotary structure (see Column 5, lines 25-41 of HANSEN)).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have silicon carbide plates located on inner sides of the end walls and facing the rotor cavity in the housing for a rotary internal combustion engine of HANSEN, in order to provide a wear plate between the rotor and the end walls that improves sealing and reduces blow-by losses (see ¶0006 and ¶0011 of GEIGER).  Furthermore, having the plate and the end wall as separate elements also provides the advantage of being able to easily replace the plates if they become worn, as well as, GEIGER further includes cooling passages in the end walls (see Figure 1, ¶0001) where the plates are used to seal the cooling passages, where the cooling passages provides the advantages of cooling the internal combustion engine.
Alternatively, claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over HANSEN.  Alternatively, claims 2-4, 6, 12-15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over HANSEN in view of GEIGER.
In the event that applicant argues that HANSEN discloses that the material of plates (28, 29) are made of ceramic material and not specifically silicon carbide, it would be obvious.
HANSEN discloses in Column 5, lines 25-41 that “suitable ceramic materials” include silicon carbide, as well as, the “plates 28 and 29” being made of “ceramic materials”.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls/plates made of silicon carbide in the internal combustion engine of HANSEN, since choosing from a finite number of identified, predictable solutions requires only routine skill in the art and would have yielded predicable results, where HANSEN specifically discloses known “suitable ceramic materials” that included silicon carbide.  The results are predictable and provide the improvement of low coefficient of expansion, wear-resistance, and minimum lubrication to maintain a fluid seal with the adjacent rotary structure (discussed in HANSEN see Column 5, lines 25-41). Furthermore, making the end plates of HANSEN completely of silicon carbide versus plating the end walls with silicon carbide requires only routine skill in the art, and produces the predictable benefit of removing the plating step, where silicon carbide has the strength, wear resistance, and low coefficient of expansion, which is beneficial in an internal combustion engine.  Making the end plates completely of silicon carbide would benefit from these intrinsic properties.
Claims 5, 9-11, and 16 rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary internal combustion engine of HANSEN / GEIGER as applied to claim 2 or 12 above, and further in view of FABRITIUS (German Patent Publication DE 102008026920 A1, a machine translation was provided with the IDS, which is utilized in the rejection below).
Regarding claims 5 and 16, the modified rotary internal combustion engine of HANSEN / GEIGER discloses the claimed invention including the plates being made of silicon carbide (see discussion above), however, they fail to disclose: the end walls are made of a material different than that of the plates. 
Regarding claims 5 and 16, FABRITIUS teaches: the end walls (4) are made of a material different than that of the plates (11) (¶0005 discloses the end wall being made of a light metal, while the plate is made of cast iron).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls are made of a material different than that of the plates, where the plates are made of silicon carbide in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to reduce weight and provide the necessary cooling and oil passages in simple moldable components.  By having the end wall made of light metal, this provides the benefit of reducing the weight while maintaining properties to allow for the removal of heat.  Having the plate be silicon carbide, provides the wear resistance and a low coefficient of expansion, which faces the combustion engine chamber, as well as, the silicon carbide plate was disclosed by HANSEN and GEIGER in order to provide improved wear resistance with adequate resist the friction of the lands of the rotor (see Column 5, lines 25-41 of HANSEN).
Regarding claim 9, the modified rotary internal combustion engine of HANSEN / GEIGER discloses the claimed invention as discussed above, however, fails to disclose:  sealing members are located between the peripheries of the plates and the peripheral wall. 
Regarding claim 9, FABRITIUS teaches:  sealing members are located between the peripheries of the plates and the mating components (see Figures 1-3, which show sealing members (21, 23, 24, 121, 127) that are used to seal the peripheries of the plates (3, 103) to the mating components.
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have sealing members are located between the peripheries of the plates and the peripheral wall in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to seal mating components (i.e. the plates and the peripheral wall), so that the working fluid in the rotor cavity is contained, as well as, the oil and coolant in the cavities of the end walls and plates are also contained, and therefore, keeps the engine from being hydro locked due to leakage of oil or coolant into the rotor cavity of the rotary internal combustion engine.
Regarding claim 10, the modified rotary internal combustion engine of HANSEN / GEIGER  fails to disclose the sealing members are located within the recesses defined by the plates.
Regarding claim 10, FABRITIUS further teaches:  the sealing members (23, 24) are located within recesses defined by the plates (see Figure 2).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the sealing members are located within the recesses defined by the plates in the modified rotary internal combustion engine of HANSEN / GEIGER, since placing seal members in recesses is well-known in the art, as evidence by FABRITIUS.  In addition, locating seals in the plates is disclosed by FABRITIUS, and therefore, would require only routine skill in the art to place recesses and sealing members in recesses in areas that require sealing for the benefit of preventing leakage across the seal members improving the operation of the engine and/or preventing failures, such as hydro locking the engine.
Regarding claim 11, the modified rotary internal combustion engine of HANSEN / GEIGER/ FABRITIUS discloses the claimed invention as discussed above (where the combination discussed in claims 9 and 10 discussed why it is obvious to have sealing members between the plates and the peripheral wall).  The modified rotary internal combustion engine of HANSEN / GEIGER/ FABRITIUS fails to disclose specifically that the sealing members are located within recesses defined by the peripheral wall. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the sealing members are located within recesses defined by the peripheral wall, since it has been held that rearranging parts of an invention involves only routine skill in the art.  Placing recesses and the seal members in the recesses defined by the peripheral wall versus placing seal members in the recesses of the plates, requires only routine skill in the art, since this is merely a rearranging of the working elements of the seals (i.e. the recess merely changes from the plate to the peripheral wall, which is also a matter of design choice and does not change the operation of the seal or the effect of the sealing).  
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary internal combustion engine of HANSEN / GEIGER as applied to claims 6 and 17 above, and further in view of BAIER (German Patent Publication DE 102010034979 A1, a machine translation was provided with the IDS and is used in the rejection below).
Regarding claims 7 and 18, the modified rotary internal combustion engine of HANSEN / GEIGER discloses the claimed invention, where GEIGER discloses the end wall having pockets (see Figure 1 of GEIGER) that are used for coolant water and oil (see claim 1).  However, the modified rotary internal combustion engine of HANSEN / GEIGER fails to disclose that the end walls have a plurality of ribs circumferentially distributed around the rotor cavity, and the pockets in communication with spaces defined between the ribs.
Regarding claims 7 and 18, BAIER teaches:  the end walls have a plurality of ribs (13) (see Figure 1) circumferentially distributed around the rotor cavity (see Figure 1), and the pockets  (14) in communication with spaces defined between the ribs (see Figure 1).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the end walls have a plurality of ribs circumferentially distributed around the rotor cavity, and the pockets in communication with spaces defined between the ribs in the modified rotary internal combustion engine of HANSEN / GEIGER, in order to provide the desired cooling for the rotary internal combustion engine that increases the heat dissipation, as well as, make the heat dissipation more uniform (see ¶0011 of BAIER). 
Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the modified rotary internal combustion engine of HANSEN / GEIGER/ BAIER as applied to claims 7 and 18 above, and further in view of HUA (U.S. Patent Publication US 2011/0126795 A1).
	Regarding claims 8 and 19, the modified rotary internal combustion engine of HANSEN / GEIGER/ BAIER discloses the claimed invention as discussed above, however, fails to disclose the peripheral wall defines coolant conduits, the coolant conduits in fluid communication with the pockets.
Regarding claims 8 and 19, HUA teaches:  the peripheral wall (1) defines coolant conduits (15), the coolant conduits in fluid communication with the pockets (8) that are in the end walls (17) (see Figures 7 and 15, ¶0051).
	It would have been obvious to a person having ordinary skill in the art at the time of the invention was made to have the peripheral wall defines coolant conduits, the coolant conduits in fluid communication with the pockets in the modified rotary internal combustion engine of HANSEN / GEIGER/ BAIER, in order to provide cooling of the peripheral walls, which contain the combustion of the rotary internal combustion engine.  It would require routine skill in the art to also cool the peripheral walls of the rotary internal combustion engine since the peripheral walls are also exposed to the extreme heat caused by the combustion that takes place within the peripheral walls. 
Response to Arguments
The amendments to the claims have resolved the claim objections, which are hereby withdrawn.
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection made with a new primary reference.  A new reference was found that addresses all of applicant’s concerns over the plates being made completely of silicon carbide (see HANSEN, Column 5, lines 25-41 that discusses the plates being made of ceramic materials, which HANSEN earlier recited in the paragraph to include silicon carbide).  HANSEN does disclose that either a coating of silicon carbide or the plates being made of silicon carbide is known.  The arguments presented by the applicant are moot, since HANSEN does make it clear that either a coating (30, 31) as well as, the plates (28, 29) are made of a ceramic material, which earlier the ceramic material that is used included silicon carbide.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A DAVIS whose telephone number is (571)272-9965. The examiner can normally be reached M-Th, 5:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY DAVIS/
Primary Examiner
Art Unit 3746